                    Case 1:09-cr-01228-RJS Document 65 Filed 08/16/21 Page 1 of 1




                            FREEMAN, NOOTER & GINSBERG
                                           ATTORNEYS AT LAW

        LOUIS M. FREEMAN                                                                    75 MAIDEN LANE
        THOMAS H. NOOTER*                                                                      SUITE 503
        LEE A. GINSBERG                                                                   NEW YORK, N.Y. 10038


        NADJIA LIMANI                                                                        (212) 608-0808
        OF COUNSEL                                                                     TELECOPIER (212) 962-9696
        CHARLENE RAMOS                                                                 E-MAIL: FNGLAW@AOL.COM
        OFFICE MANAGER                                                                    WWW.FNGLAW.COM



                                                August 13, 2021

        Hon. Richard J. Sullivan
        United States District Judge
        U.S. Courthouse
        500 Pearl Street
        New York, NY 10007

                                          Re: U.S. v. Joe Rodriguez
                                             09 CR 1228 (RJS)

        Dear Judge Sullivan:

                With the consent of the government by AUSA Sebastian Swett we write to request that
        the sentencing hearing on the violation of supervised release in the above case scheduled for
        August 23, 2021 be adjourned for approximately 30 days for undersigned counsel to confer with
        his client to prepare for sentence. This request is occasioned by counsel’s inability to
        communicate with his client regarding the upcoming sentence because unbeknownst to counsel
        Mr. Rodriguez had been in the hospital for over two weeks. Counsel does not know the reason
        for the hospitalization and has not spoken to Mr. Rodriguez. Accordingly, we request that the
        sentence hearing be adjourned for approximately thirty days to allow counsel time to prepare for
        the sentence hearing and to find out the reason for the hospitalization and the prognosis.
                                                                   Sincerely,

                                                                   /S/ Louis Freeman
                                                                   Louis Freeman
On consent of the parties, the request for adjournment is GRANTED.    IT IS HEREBY ORDERED
THAT the sentencing hearing previously scheduled for August 23, 2021 will    take place on
Thursday, September 23, 2021 at 3:00 p.m.      The defense shall file any updates to its
sentencing submission by September 9, 2021.      The government shall file its sentencing
submission, previously due August 16, 2021, by September 16, 2021. Probation shall submit
an updated recommendation for sentencing by September 20, 2021.

Date:           August 13, 2021
                New York, NY
